Case 3:18-cV-01815-S Document 13 Filed 11/14/18 Page 1 of 2 Page|D 37

IN 'I‘HE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

JENNIFER R. SCOTT,
Plaintiff,

vs.

MIMEDX GROUP, INC.,

Defendant.

DALLAS DIVISION

NO. 3:18~CV-01815-S

w’}W}WS¢MWJ¢mWJQO§WJOD*-\

SCHEDULING ORDER

 

 

Deoember 6, 2018

Deadline for Exchanaine’ Initial Rule 26

Disclosures.

 

Febi‘uary 8, 2019

Motions for Leave to Join Othex‘ Parties. Any
motions for leave to join other parties must be filed ne
latei1 than this date.

 

August 1, 2019

Pleadings of Parties. Any amended pleadings
asserting new causes of action or affirmative defenses
must be filed no later than this date.

 

Septeinbei“ 27, 20 19

Discoverv Completion Date. All diseovei‘y,
including depositions and Written discovery, must be
completed by this date.

 

Oetober l 1, 2019

Deadline for Filing Motions, Includin,s£
Dispositive Motions. Any niotions, including
dispositive motions (With the exception of motions in
limine and Der.u,bert motions), must be filed by this date.

 

Deceinl)ei1 13, 2019

Mediation. The parties shall mediate the case With
l\/Iediation Beth Ki"ugler by this date.

 

Decernbel‘ 18, 2019

Deadline for Exchanging" Rule 26 Pr'etrial

wm

 

January 16, 2020

Pretrial conference at 1:30 p.rn.

 

January 27, 2020

 

 

Trial Setting. The trial of this cause is set for jury
trial on the Coui“t’s B-Week docket beginning this date.

 

 

SCHEDULING ORDER

PAGE 1

 

 

Case 3:18-cV-01815-S Document 13 Filed 11/14/18 Page 2 of 2 Page|D 38

7"\
SIGNED on this the §§ day ofNovember, 2018.;/`

/Wc/C---~'

UNITEl) STATES DISTRICT JUDGE

 

 

SCHEDULING ORDER PAGE 2

 

